Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021, has been entered.  Accordingly, Claims 1-3, 5-13, and 15-20 are pending in this application.  Claims were previously cancelled.  Claims 1 and 11 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
 Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli (PG Pub. No. 2015/0242283 A1) and further in view of Ye (CN104714755A) and Swaminathan (PG Pub. No. 2014/0229698 A1).
Regarding Claim 1, Simoncelli discloses a method for creating a system disk snapshot of a virtual machine, comprising:
receiving an instruction for creating a snapshot of a virtual machine (see Simoncelli, paragraph [0040], where at block 310, the global manager 303 may instruct the node manager 304 to prepare the backup of the identified virtual machine);
determining whether the virtual machine is in a power-on state (see Simoncelli, paragraph [0011], where in some embodiments a backup manager and/or backup module prepares an active (in-use) virtual disk image for backup by generating a live snapshot of the virtual disk image while the virtual disk image is attached to a virtual machine); and 
uploading the first snapshot file to a file management server (see Simoncelli, paragraph [0045], where at block 345, the backup service 302 and/or backup component backs up the instance of the virtual disk based on the temporary snapshot).
Simoncelli does not disclose:
renaming a top level file in files of a system disk of the virtual machine in response to the received instruction in response to the virtual machine being in the power-on state, comprising: renaming the top level file by modifying a file descriptor of the top level file to switch the top level file to a new incremental differential file;
creating a new top level file in response to completion of renaming the top level file, directing a dependency of the created new top level file to the renamed top level file, and opening the created new top level file;
determining whether a preceding snapshot is created successfully, wherein the determining whether a preceding snapshot is created successfully comprises:
extracting a unique identifier of each depended files;
determining whether the unique identifier exists in a snapshot list of a database of the uploaded files;
determining, in response to the unique identifier being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created successfully; and
determining, in response to the unique identifier not being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created unsuccessfully; and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully.
The combination of Simoncelli and Ye discloses:
renaming a top level file in files of a system disk of the virtual machine in response to the received instruction in response to the virtual machine being in the power-on state, comprising: renaming the top level file by modifying a file descriptor of the top level file to switch the top level file to a new incremental differential file (see Ye, Claim 1, for a snapshot management method is characterized in that, comprising … generate the snapshot number that whole file system is up-to-date, described up-to-date snapshot number is returned to client as described snapshot identification, the file descriptor structure of updating the file system, the file descriptor structure of described file system at least comprises the snapshot chained list of the mark of described file system; see also step S103: create the trace file corresponding with the snapshot that the file system generates, the change information of file system after trace file record generating snapshot … wherein the functional description of each field is as follows: rename: the newname record rename in the snapshot version generated due to rename after);
creating a new top level file in response to completion of renaming the top level file, directing a dependency of the created new top level file to the renamed top level file, and opening the created new top level file (see Ye, Claim 1, for a snapshot management method is characterized in that, comprising … generate the snapshot number that whole file system is up-to-date, described up-to-date snapshot number is returned to client as described snapshot identification, the file descriptor structure of updating the file system, the file descriptor structure of described file system at least comprises the snapshot chained list of the mark of described file system; see also step S103: create the trace file corresponding with the snapshot that the file system generates, the change information of file system after trace file record generating snapshot … wherein the functional description of each field is as follows: rename: the newname record rename in the snapshot version generated due to rename after); and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully (see Ye, Claim 1, for a snapshot management method is characterized in that, comprising … generate the snapshot number that whole file system is up-to-date, described up-to-date snapshot number is returned to client as described snapshot identification, the file descriptor structure of updating the file system, the file descriptor structure of described file system at least comprises the snapshot chained list of the mark of described file system; see also step S103: create the trace file corresponding with the snapshot that the file system generates, the change information of file system after trace file record generating snapshot … wherein the functional description of each field is as follows: rename: the newname record rename in the snapshot version generated due to rename after).
Simoncelli in view of Ye
determining whether a preceding snapshot is created successfully, wherein the determining whether a preceding snapshot is created successfully comprises:
extracting a unique identifier of each depended files;
determining whether the unique identifier exists in a snapshot list of a database of the uploaded files;
determining, in response to the unique identifier being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created successfully; and
determining, in response to the unique identifier not being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created unsuccessfully; and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully.
Swaminathan discloses:
determining whether a preceding snapshot is created successfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table), wherein the determining whether a preceding snapshot is created successfully comprises:
extracting a unique identifier of each depended files (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table);
determining whether the unique identifier exists in a snapshot list of a database of the uploaded files (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table);
determining, in response to the unique identifier being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created successfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table); and
determining, in response to the unique identifier not being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created unsuccessfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table); and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli and Ye with Swaminathan for the benefit of providing a control service for creation, provisioning, and management of data stores and instances (see Swaminathan, Abstract).
Regarding Claim 11, Simoncelli discloses an apparatus for creating a system disk snapshot of a virtual machine, comprising:
at least one processor (see Simoncelli, Fig. 2, for processor 220); and
a memory storing instructions (see Simoncelli, Fig. 2, for memory 228), the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving an instruction for creating a snapshot of a virtual machine (see Simoncelli, paragraph [0040], where at block 310, the global manager 303 may instruct the node manager 304 to prepare the backup of the identified virtual machine);
determining whether the virtual machine is in a power-on state (see Simoncelli, paragraph [0011], where in some embodiments a backup manager and/or backup module prepares an active (in-use) virtual disk image for backup by generating a live snapshot of the virtual disk image while the virtual disk image is attached to a virtual machine); and 
uploading the first snapshot file to a file management server (see Simoncelli, paragraph [0045], where at block 345, the backup service 302 and/or backup component backs up the instance of the virtual disk based on the temporary snapshot).
Simoncelli does not disclose:
renaming a top level file in files of a system disk of the virtual machine in response to the received instruction in response to the virtual machine being in the power-on state, comprising: renaming the top level file by modifying a file descriptor of the top level file to switch the top level file to a new incremental differential file;
creating a new top level file in response to completion of renaming the top level file, directing a dependency of the created new top level file to the renamed top level file, and opening the created new top level file;
determining whether a preceding snapshot is created successfully, wherein the determining whether a preceding snapshot is created successfully comprises:
extracting a unique identifier of each depended files;
determining whether the unique identifier exists in a snapshot list of a database of the uploaded files;
determining, in response to the unique identifier being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created successfully; and
determining, in response to the unique identifier not being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created unsuccessfully; and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully.
The combination of Simoncelli and Ye discloses:
renaming a top level file in files of a system disk of the virtual machine in response to the received instruction in response to the virtual machine being in the power-on state, comprising: renaming the top level file by modifying a file descriptor of the top level file to switch the top level file to a new incremental differential file (see Ye, Claim 1, for a snapshot management method is characterized in that, comprising … generate the snapshot number that whole file system is up-to-date, described up-to-date snapshot number is returned to client as described snapshot identification, the file descriptor structure of updating the file system, the file descriptor structure of described file system at least comprises the snapshot chained list of the mark of described file system; see also step S103: create the trace file corresponding with the snapshot that the file system generates, the change information of file system after trace file record generating snapshot … wherein the functional description of each field is as follows: rename: the newname record rename in the snapshot version generated due to rename after);
creating a new top level file in response to completion of renaming the top level file, directing a dependency of the created new top level file to the renamed top level file, and opening the created new top level file (see Ye, Claim 1, for a snapshot management method is characterized in that, comprising … generate the snapshot number that whole file system is up-to-date, described up-to-date snapshot number is returned to client as described snapshot identification, the file descriptor structure of updating the file system, the file descriptor structure of described file system at least comprises the snapshot chained list of the mark of described file system; see also step S103: create the trace file corresponding with the snapshot that the file system generates, the change information of file system after trace file record generating snapshot … wherein the functional description of each field is as follows: rename: the newname record rename in the snapshot version generated due to rename after); and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully (see Ye, Claim 1, for a snapshot management method is characterized in that, comprising … generate the snapshot number that whole file system is up-to-date, described up-to-date snapshot number is returned to client as described snapshot identification, the file descriptor structure of updating the file system, the file descriptor structure of described file system at least comprises the snapshot chained list of the mark of described file system; see also step S103: create the trace file corresponding with the snapshot that the file system generates, the change information of file system after trace file record generating snapshot … wherein the functional description of each field is as follows: rename: the newname record rename in the snapshot version generated due to rename after).
Simoncelli in view of Ye does not disclose:
determining whether a preceding snapshot is created successfully, wherein the determining whether a preceding snapshot is created successfully comprises:
extracting a unique identifier of each depended files;
determining whether the unique identifier exists in a snapshot list of a database of the uploaded files;
determining, in response to the unique identifier being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created successfully; and
determining, in response to the unique identifier not being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created unsuccessfully; and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully.
Swaminathan discloses:
determining whether a preceding snapshot is created successfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table), wherein the determining whether a preceding snapshot is created successfully comprises:
extracting a unique identifier of each depended files (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table);
determining whether the unique identifier exists in a snapshot list of a database of the uploaded files (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table);
determining, in response to the unique identifier being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created successfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table); and
determining, in response to the unique identifier not being present in the snapshot list of the database of the uploaded files, that the preceding snapshot is created unsuccessfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table); and
using the renamed top level file as a first snapshot file in response to determining the preceding snapshot being created successfully (see Swaminathan, paragraph [0077], where the workflow can indicate to create snapshots of each data volume, and verify that the snapshots have been successfully created; a row can be inserted for each snapshot volume in a location such as a backup_data_volumes table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli and Ye with Swaminathan for the benefit of providing a control service for creation, provisioning, and management of data stores and instances (see Swaminathan, Abstract).
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli, Ye, and Swaminathan as applied to Claims 1 and 11 above, and further in view of Pradeep (US Patent No. 10,146,631 B1).
Regarding Claim 2, Simoncelli in view of Ye and Swaminathan discloses the method according to Claim 1, further comprising:
Simoncelli does not disclose determining whether the renamed top level file depends on a historical snapshot file, in response to successful uploading, combining the renamed top level file with the historical snapshot file to form a new historical snapshot file, if the renamed top level file depends on the historical snapshot file, and modifying the dependency of the created new top level file to be directed to the new historical snapshot file, and reopening the created new top level file.  Pradeep discloses determining whether the renamed top level file depends on a historical snapshot file, in response to successful uploading (see Pradeep, column 8, lines 47-53, where storing the database separate from the log files can facilitate generating a synthetic full backup of the database; in other words, in some cases, a synthetic full backup of the database is created on the backend (e.g., backup storage node) by merging the parent virtual hard disk and one or more child virtual hard disks), combining the renamed top level file with the historical snapshot file to form a new historical snapshot file, if the renamed top level file depends on the historical snapshot file (see Pradeep, column 8, lines 47-53, where storing the database separate from the log files can facilitate generating a synthetic full backup of the database; in other words, in some cases, a synthetic full backup of the database is created on the backend (e.g., backup storage node) by merging the parent virtual hard disk and one or more child virtual hard disks), and modifying the (see Pradeep, column 8, lines 15-23, where in a specific embodiment, the containers are virtual hard disk files; thus, the backed up database may be stored in a first virtual hard disk file; the uncommitted log files associated with the database may be stored in a second virtual hard disk file, separate or different from the first virtual hard disk file; for example, a name of the first virtual hard disk file maybe different from a name of the second virtual hard disk file; see also column 10, lines 22-25, where the incremental backup is chained to the previous backup (e.g., previous full or incremental backup); the backup system associates the child container with the parent through incremental chaining).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Regarding Claim 3, Simoncelli in view of Ye, Swaminathan and Pradeep discloses the method according to Claim 2, wherein the combining of the renamed top level file with the historical snapshot file to form a new historical snapshot file comprises:
Simoncelli does not disclose backing up the renamed top level file and the historical snapshot file as source files, determining whether dependency relationship of the backed up files and dependency relationship of the source files comply with each other, modifying the dependency relationship of the backed up files to comply with the dependency relationship of the source files, if the dependency relationships do not comply with each other, combining the backed up files to obtain the new historical snapshot file, if the dependency relationships comply with each other, and deleting the source files.  Pradeep discloses backing up the renamed top level file and the historical snapshot file as source files (see Pradeep, column 8, lines 15-23, where in a specific embodiment, the containers are virtual hard disk files; thus, the backed up database may be stored in a first virtual hard disk file; the uncommitted log files associated with the database may be stored in a second virtual hard disk file, separate or different from the first virtual hard disk file; for example, a name of the first virtual hard disk file maybe different from a name of the second virtual hard disk file; see also column 10, lines 22-25, where the incremental backup is chained to the previous backup (e.g., previous full or incremental backup); the backup system associates the child container with the parent through incremental chaining)¸ determining whether dependency relationship of the backed up files and dependency relationship of the source files comply with each other (see Pradeep, column 7, lines 47-54, where CBT driver can track changes at the file or file-block level; tracking changes at the file or file block-level provides a more granular process than tracking changes at the volume-level; specifically, tracking changes at the file-level allows for an incremental backup of a particular file – and more specifically blocks of the file that have changed since a last backup … without having to backup other portions of the particular file that have not changed since the last backup), modifying the dependency relationship of the backed up files to comply with the dependency relationship of the source files, if the dependency relationships do not comply with each other (see Pradeep, column 7, lines 47-54, where CBT driver can track changes at the file or file-block level; tracking changes at the file or file block-level provides a more granular process than tracking changes at the volume-level; specifically, tracking changes at the file-level allows for an incremental backup of a particular file – and more specifically blocks of the file that have changed since a last backup … without having to backup other portions of the particular file that have not changed since the last backup), combining the backed up files to obtain the new historical snapshot file, if the dependency relationships comply with each other (see Pradeep, column 8, lines 47-53, where storing the database separate from the log files can facilitate generating a synthetic full backup of the database; in other words, in some cases, a synthetic full backup of the database is created on the backend (e.g., backup storage node) by merging the parent virtual hard disk and one or more child virtual hard disks), and deleting the source files (see Pradeep, column 7, lines 47-54, where CBT driver can track changes at the file or file-block level; tracking changes at the file or file block-level provides a more granular process than tracking changes at the volume-level; specifically, tracking changes at the file-level allows for an incremental backup of a particular file – and more specifically blocks of the file that have changed since a last backup … without having to backup other portions of the particular file that have not changed since the last backup).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Regarding Claim 12, Simoncelli in view of Ye and Swaminathan discloses the apparatus according to Claim 11, wherein the operations further comprise:
Simoncelli does not disclose determining whether the renamed top level file depends on a historical snapshot file, in response to successful uploading, combining the renamed top level file with the historical snapshot file to form a new historical snapshot file, if the renamed top level file depends on the historical snapshot file, and modifying the dependency of the created new top level file to be directed to the new historical snapshot file, and reopening the created new top level file.  Pradeep discloses determining whether the renamed top level file depends on a historical snapshot file, in response to successful uploading (see Pradeep, column 8, lines 47-53, where storing the database separate from the log files can facilitate generating a synthetic full backup of the database; in other words, in some cases, a synthetic full backup of the database is created on the backend (e.g., backup storage node) by merging the parent virtual hard disk and one or more child virtual hard disks), combining the renamed top level file with the historical snapshot file to form a new historical snapshot file, if the renamed top level file depends on the historical snapshot file (see Pradeep, column 8, lines 47-53, where storing the database separate from the log files can facilitate generating a synthetic full backup of the database; in other words, in some cases, a synthetic full backup of the database is created on the backend (e.g., backup storage node) by merging the parent virtual hard disk and one or more child virtual hard disks), and modifying the dependency of the created new top level file to be directed to the new historical snapshot file, and (see Pradeep, column 8, lines 15-23, where in a specific embodiment, the containers are virtual hard disk files; thus, the backed up database may be stored in a first virtual hard disk file; the uncommitted log files associated with the database may be stored in a second virtual hard disk file, separate or different from the first virtual hard disk file; for example, a name of the first virtual hard disk file maybe different from a name of the second virtual hard disk file; see also column 10, lines 22-25, where the incremental backup is chained to the previous backup (e.g., previous full or incremental backup); the backup system associates the child container with the parent through incremental chaining).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Regarding Claim 13, Simoncelli in view of Ye, Swaminathan and Pradeep discloses the apparatus according to Claim 12, wherein the combining of the renamed top level file with the historical snapshot file to form a new historical snapshot file comprises:
Simoncelli does not disclose backing up the renamed top level file and the historical snapshot file as source files, determining whether dependency relationship of the backed up files and dependency relationship of the source files comply with each other, modifying the dependency relationship of the backed up files to comply with the dependency relationship of the source files, if the dependency relationships do not comply with each other, combining the backed up files to obtain the new historical snapshot file, if the dependency relationships comply with each other, and deleting the source files.  Pradeep discloses backing up the renamed top level file and the historical snapshot file as source files (see Pradeep, column 8, lines 15-23, where in a specific embodiment, the containers are virtual hard disk files; thus, the backed up database may be stored in a first virtual hard disk file; the uncommitted log files associated with the database may be stored in a second virtual hard disk file, separate or different from the first virtual hard disk file; for example, a name of the first virtual hard disk file maybe different from a name of the second virtual hard disk file; see also column 10, lines 22-25, where the incremental backup is chained to the previous backup (e.g., previous full or incremental backup); the backup system associates the child container with the parent through incremental chaining)¸ determining whether dependency relationship of the backed up files and dependency relationship of the source files comply with each other (see Pradeep, column 7, lines 47-54, where CBT driver can track changes at the file or file-block level; tracking changes at the file or file block-level provides a more granular process than tracking changes at the volume-level; specifically, tracking changes at the file-level allows for an incremental backup of a particular file – and more specifically blocks of the file that have changed since a last backup … without having to backup other portions of the particular file that have not changed since the last backup), modifying the dependency relationship of the backed up files to comply with the dependency relationship of the source files, if the dependency relationships do not comply with each other (see Pradeep, column 7, lines 47-54, where CBT driver can track changes at the file or file-block level; tracking changes at the file or file block-level provides a more granular process than tracking changes at the volume-level; specifically, tracking changes at the file-level allows for an incremental backup of a particular file – and more specifically blocks of the file that have changed since a last backup … without having to backup other portions of the particular file that have not changed since the last backup), combining the backed up files to obtain the new historical snapshot file, if the dependency relationships comply with each other (see Pradeep, column 8, lines 47-53, where storing the database separate from the log files can facilitate generating a synthetic full backup of the database; in other words, in some cases, a synthetic full backup of the database is created on the backend (e.g., backup storage node) by merging the parent virtual hard disk and one or more child virtual hard disks), and deleting the source files (see Pradeep, column 7, lines 47-54, where CBT driver can track changes at the file or file-block level; tracking changes at the file or file block-level provides a more granular process than tracking changes at the volume-level; specifically, tracking changes at the file-level allows for an incremental backup of a particular file – and more specifically blocks of the file that have changed since a last backup … without having to backup other portions of the particular file that have not changed since the last backup).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli, Ye and Swaminathan as applied to Claims 1 and 11, above, and further in view of Maki (PG Pub. No. 2010/0299309 A1).
Regarding Claim 5, Simoncelli in view of Ye and Swaminathan discloses the method according to Claim 1, further comprising:
Simoncelli does not disclose combining the renamed top level file generated during creation of the preceding snapshot with the renamed top level file generated during creation of the current snapshot to form a second snapshot file and uploading the second snapshot file to the file management server.  Pradeep discloses combining the renamed top level file generated during creation of the preceding snapshot with the renamed top level file generated during creation of the current snapshot to form a second snapshot file (see Pradeep, Fig. 5, showing a block diagram of a synthetic full backup based on a full backup saveset and one or more incremental backup savesets according to a specific embodiment) and uploading the second snapshot file to the file management server  (see Pradeep, Fig. 5, showing a block diagram of a synthetic full backup based on a full backup saveset and one or more incremental backup savesets according to a specific embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Simoncelli in view of Pradeep does not disclose performing error processing in response to the snapshot being created unsuccessfully.  Maki discloses performing error processing in response to the snapshot being created unsuccessfully (see Maki, paragraph [0213], where in a case where either the snapshot acquisition was not successful in step 5445 (step 5445: No), or this I/O request response was not obtained from the storage system 300 in step 5445 (step 5445: No), the management computer 100 implements error processing (Step 5430)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli and Pradeep with Maki for the benefit of restoring a system comprising multiple virtual machines to various points in the past (see Maki, Abstract).
Regarding Claim 15, Simoncelli in view of Ye and Swaminathan discloses the apparatus according to Claim 11, wherein the operations further comprise:
Simoncelli does not disclose combining the renamed top level file generated during creation of the preceding snapshot with the renamed top level file generated during creation of the current snapshot to form a second snapshot file and uploading the second snapshot file to the file management server.  Pradeep discloses combining the renamed top level file generated during creation of the preceding snapshot with the renamed top level file generated during creation of the current snapshot to form a second snapshot file (see Pradeep, Fig. 5, showing a block diagram of a synthetic full backup based on a full backup saveset and one or more incremental backup savesets according to a specific embodiment) and uploading the second snapshot file to the file management server  (see Pradeep, Fig. 5, showing a block diagram of a synthetic full backup based on a full backup saveset and one or more incremental backup savesets according to a specific embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Simoncelli in view of Pradeep does not disclose performing error processing in response to the snapshot being created unsuccessfully.  Maki discloses performing error processing in response to the snapshot being created unsuccessfully (see Maki, paragraph [0213], where in a case where either the snapshot acquisition was not successful in step 5445 (step 5445: No), or this I/O request response was not obtained from the storage system 300 in step 5445 (step 5445: No), the management computer 100 implements error processing (Step 5430)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli and Pradeep with Maki for the benefit of restoring a system comprising multiple virtual machines to various points in the past (see Maki, Abstract).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli, Ye and Swaminathan as applied to Claims 1 and 11 above, and further in view of Doering (PG Pub. No. 2014/0074793 A1).
Regarding Claim 6, Simoncelli in view of Ye and Swaminathan discloses the method according to Claim 1, further comprising:
Simoncelli does not disclose copying the top level file in the files of the system disk of the virtual machine to obtain a third snapshot file, in response to the received instruction, if the virtual machine is powered off and uploading the third snapshot file to the file management server.  Doering discloses copying the top level file in the files of the system disk of the virtual machine to obtain a third snapshot file, in response to the received instruction, if the virtual machine is powered off (see Doering, paragraph [0147], where an offline backup can include shutting down the environment before taking a backup; see also paragraph [0154], where backup policies can be defined by each service … java service adminserver VMs may be associated with one file backup list) and uploading the third snapshot file to the file management server (see Doering, paragraph [0148], in accordance with an embodiment, backups can include full backups and incremental backups)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Doering for the benefit of performing virtual machine backups when the virtual machine is either online or offline (see Doering, paragraph [0147]).
Regarding Claim 16, Simoncelli in view of Ye and Swaminathan discloses the apparatus according to Claim 11, wherein the operations further comprise:
Simoncelli does not disclose copying the top level file in the files of the system disk of the virtual machine to obtain a third snapshot file, in response to the received instruction, if the virtual machine is powered off and uploading the third snapshot file to the file management server.  Doering discloses copying the top level file in the files of the system disk of the virtual machine to obtain a third snapshot file, in response to the received instruction, if the virtual machine is powered off (see Doering, paragraph [0147], where an offline backup can include shutting down the environment before taking a backup; see also paragraph [0154], where backup policies can be defined by each service … java service adminserver VMs may be associated with one file backup list) and uploading the third snapshot file to the file management server (see Doering, paragraph [0148], in accordance with an embodiment, backups can include full backups and incremental backups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Doering for the benefit of performing virtual machine backups when the virtual machine is either online or offline (see Doering, paragraph [0147]).
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli, Ye and Swaminathan, and Maki as applied to Claims 4, 5, 14, and 15 above, and further in view of Pradeep
Regarding Claim 7, Simoncelli in view of Ye and Swaminathan discloses the method according to Claim 1, further comprising:
Simoncelli does not disclose receiving a snapshot rollback instruction, downloading a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction, and combining downloaded snapshot file, if a plurality of snapshot files are downloaded.  Pradeep discloses combining downloaded snapshot file, if a plurality of snapshot files are downloaded (see Pradeep, Fig. 5, showing a block diagram of a synthetic full backup based on a full backup saveset and one or more incremental backup savesets according to a specific embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Simoncelli in view of Pradeep does not disclose receiving a snapshot rollback instruction and downloading a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction.  Maki discloses receiving a snapshot rollback instruction (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), and downloading a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction (see Maki, paragraph [0098], where at VM restore, the storage system 300 runs the copy function in the reverse direction of the copy direction, and writes the snapshot file, which was backed up to the copy-destination logical volume back to the copy-source logical volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli and Pradeep with Maki for the benefit of restoring a system comprising multiple virtual machines to various points in the past (see Maki, Abstract).
Regarding Claim 8, Simoncelli in view of Ye, Swaminathan, Pradeep, and Maki discloses the method according to Claim 7, wherein the receiving of a snapshot rollback instruction comprises:
Simoncelli does not disclose presenting an interface for selecting a rollback instruction, receiving a first selection operation on the rollback instruction, presenting an interface for selecting a rollback time in response to the received first selection operation, receiving a second selection operation on the rollback time, and the downloading of a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction comprises downloading a snapshot file in accordance with the second selection operation from the file management server, in response to the received second selection operation.  Maki discloses presenting an interface for selecting a rollback instruction (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), receiving a first selection operation on the rollback instruction (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), presenting an interface for selecting a rollback time in response to the received first selection operation (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), and receiving a second selection operation on the rollback time (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), and the downloading of a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction comprises downloading a snapshot file in accordance with the second selection operation from the file management server, in response to the received second selection operation (see Maki, paragraph [0098], where at VM restore, the storage system 300 runs the copy function in the reverse direction of the copy direction, and writes the snapshot file, which was backed up to the copy-destination logical volume back to the copy-source logical volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Maki for the benefit of restoring a system comprising multiple virtual machines to various points in the past (see Maki, Abstract).
Regarding Claim 17, Simoncelli in view of Ye and Swaminathan discloses the apparatus according to Claim 11, wherein the operations further comprise:
Simoncelli does not disclose receiving a snapshot rollback instruction, downloading a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction, and combining downloaded snapshot file, if a plurality of snapshot files are downloaded.  Pradeep discloses combining downloaded snapshot file, if a plurality of snapshot files are downloaded (see Pradeep, Fig. 5, showing a block diagram of a synthetic full backup based on a full backup saveset and one or more incremental backup savesets according to a specific embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Pradeep for the benefit of linking full and incremental backups in a saveset chain (see Pradeep, column 2, Fig. 4).
Simoncelli in view of Pradeep does not disclose receiving a snapshot rollback instruction and downloading a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction.  Maki discloses receiving a snapshot rollback instruction (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), and downloading a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction (see Maki, paragraph [0098], where at VM restore, the storage system 300 runs the copy function in the reverse direction of the copy direction, and writes the snapshot file, which was backed up to the copy-destination logical volume back to the copy-source logical volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli and Pradeep with Maki for the benefit of restoring a system comprising multiple virtual machines to various points in the past (see Maki, Abstract).
Regarding Claim 18, Simoncelli in view of Ye, Swaminathan, Pradeep and Maki discloses the apparatus according to Claim 17, wherein the receiving of a snapshot rollback instruction comprises:
Simoncelli does not disclose presenting an interface for selecting a rollback instruction, receiving a first selection operation on the rollback instruction, presenting an interface for selecting a rollback time in response to the received first selection operation, receiving a second selection operation on the rollback time, and the downloading of a snapshot file in accordance with the snapshot rollback instruction from the file management server, in response to the received snapshot rollback instruction comprises downloading a snapshot file in accordance with the second selection operation from the file management server, in response to the received second selection operation.  Maki discloses presenting an interface for selecting a rollback instruction (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), receiving a first selection operation on the rollback instruction (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), presenting an interface for selecting a rollback time in response to the received first selection operation (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), and receiving a second selection operation on the rollback time (see Maki, paragraph [0214], where Fig. 23 shows an example backup result screen; the screen’s calendar shows when backups are performed during the current month by underlining and highlighting the dates on which backups were acquired; the number of lines show the times at which backups were performed during a single day, and clicking on the highlighted dates in the calendar (1st, 3rd, 6th) displays the results of backup acquisitions for the clicked date on the number of lines; the ‘circles’ on the number lines denote the times at which the backups were acquired; clicking on one of the above-mentioned ‘circles’ cause the management computer to implement a restore operation), and the downloading of a snapshot file in accordance with the snapshot rollback (see Maki, paragraph [0098], where at VM restore, the storage system 300 runs the copy function in the reverse direction of the copy direction, and writes the snapshot file, which was backed up to the copy-destination logical volume back to the copy-source logical volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Maki for the benefit of restoring a system comprising multiple virtual machines to various points in the past (see Maki, Abstract).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli, Ye, Swaminathan, Pradeep, and Maki as applied to Claims 7, 8, 17, and 18 above, and further in view of Tang (PG Pub. No. 2012/0066677 A1).
Regarding Claim 9, Simoncelli in view of Ye, Swaminathan, Pradeep and Maki discloses the method according to Claim 8, wherein:
Simoncelli does not disclose the virtual machine is a virtual machine created based on a qemu-kvm hardware virtualization technology through an open-source OpenStack cloud computing management platform architecture and a file format of the system disk of the virtual machine has a qcow2 format link structure.  Tang discloses the virtual machine is a virtual machine created based on a qemu-kvm hardware virtualization technology through an open-source OpenStack cloud computing management platform architecture (see Tang, paragraph [0023], where KVM/QEMU supports multiple formats for virtual disks), and a file format of the system disk of the virtual machine has a qcow2 format link structure (see Tang, paragraph [0023], where QCOW2 is another image format supported by QEMU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Tang for the benefit of on demand virtual (see Tang, Abstract).
Regarding Claim 19, Simoncelli in view of Ye, Swaminathan, Pradeep and Maki discloses the apparatus according to Claim 18, wherein:
Simoncelli does not disclose the virtual machine is a virtual machine created based on a qemu-kvm hardware virtualization technology through an open-source OpenStack cloud computing management platform architecture and a file format of the system disk of the virtual machine has a qcow2 format link structure.  Tang discloses the virtual machine is a virtual machine created based on a qemu-kvm hardware virtualization technology through an open-source OpenStack cloud computing management platform architecture (see Tang, paragraph [0023], where KVM/QEMU supports multiple formats for virtual disks), and a file format of the system disk of the virtual machine has a qcow2 format link structure (see Tang, paragraph [0023], where QCOW2 is another image format supported by QEMU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Tang for the benefit of on demand virtual machine image streaming (see Tang, Abstract).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simoncelli, Ye, Swaminathan, Pradeep, Maki, and Tang as applied to Claims 9 and 19 above, and further in view of Stringham (US Patent No. 8,943,281 B1).
Regarding Claim 10, Simoncelli in view of Ye, Swaminathan, Maki, and Tang discloses the method according to Claim 9, wherein:
Simoncelli does not disclose a link length of files in the system disk is not greater than 4.  Stringham discloses a link length of files in the system disk is not greater than 4 (see Stringham, column 8, line 11, for an acceptable maximum chain length [it is the position of the Examiner that a maximum chain length of 4 is an arbitrary number that is not patentably distinguishable from the prior art]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Stringham for the benefit of automatically generating a synthetic backup from a plurality of incremental backups when the chain length of incremental backups exceeds a threshold (see Stringham, column 8, line 11).
Regarding Claim 20, Simoncelli in view of Ye, Swaminathan, Pradeep, Maki, and Tang discloses the apparatus according to Claim 19, wherein:
Simoncelli does not disclose a link length of files in the system disk is not greater than 4.  Stringham discloses a link length of files in the system disk is not greater than 4 (see Stringham, column 8, line 11, for an acceptable maximum chain length [it is the position of the Examiner that a maximum chain length of 4 is an arbitrary number that is not patentably distinguishable from the prior art]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Simoncelli with Stringham for the benefit of automatically generating a synthetic backup from a plurality of incremental backups when the chain length of incremental backups exceeds a threshold (see Stringham, column 8, line 11).
Response to Arguments
Applicant’s Arguments, filed October 13, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Christopher (PG Pub. No. 2015/0081994 A1), which concerns incremental backups using retired snapshots.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161